Dear Judge McIntyre:
Reference is made to your request for the opinion of this office regarding office facilities provided to Northeast Louisiana Substance Abuse, Inc. ("NLSA"), a non-profit organization, at the Franklin Parish Courthouse in Winnsboro. It is our understanding that in addition to fostering other programs designed to overcome substance abuse, NLSA supervises the court ordered treatment of juvenile and adult offenders of drug and alcohol laws on behalf of a number of courts throughout northeast Louisiana. You have advised that the Fifth Judicial District, which serves and is funded by Franklin Parish, utilizes the services of NLSA quite extensively.
Specifically, you are interested in determining whether the provision of office facilities to NLSA, on a no cost basis, could be considered a donation and, therefore, violative of La. Const. (1974) Art. VII, Sec. 14.
It is the opinion of this office that the Franklin Parish Police Jury can continue to provide office facilities to NLSA at the Franklin Parish Courthouse, and that such an arrangement is not a donation in violation of Art. VII, Sec. 14. Rather, the provision of office space by the Parish to NLSA appears to be more in the nature of a constitutionally sanctioned cooperative endeavor. We note that the interests of the Parish, as well as the District Court which serves and is supported by the Parish, in their efforts to enforce substance abuse laws are met by providing the offices in question. In return, NLSA provides an apparently valuable service to both the Parish and the courts by agreeing to supervise treatment and rehabilitation plans as ordered by the courts.
We trust this correspondence adequately addresses your concerns. For your information, I am also enclosing copies of two opinions previously rendered by this office. Opinion No. 92-807 regards the expenditure of parish funds for the purpose of rehabilitating indigent drug abusers, and Opinion No. 93-787 discusses cooperative endeavors in some detail.
Yours very truly,
                        Richard P. Ieyoub Attorney General
                        By: Jeanne-Marie Zeringue Barham Assistant Attorney General